



EXHIBIT 10.35
TENNECO
EXCESS BENEFIT PLAN


(As Amended and Restated Effective as of January 1, 2020)
SECTION 1



GENERAL


1.1.History, Purpose and Effective Date. Tenneco Inc. previously adopted the
Tenneco Inc. Excess Benefit Plan, effective as of January 1, 2007, to provide
benefits to eligible employees of the Company and the Employers (as defined in
subsection 1.2) whose benefits under the Tenneco 401(k) Retirement Savings Plan
are limited as the result of certain limitations of the Internal Revenue Code of
1986, as amended (the “Code”), and as a result of the compensation that is taken
into account under such plan for contribution purposes. The Plan was amended and
restated effective as of January 1, 2013 and has been further amended. Effective
as of January 1, 2020, certain liabilities under the Plan were transferred to
the DRiV Incorporated Excess Benefit Plan (the “DRiV Plan”) as described in
Section 4 hereof. The following provisions constitute an amendment, restatement
and continuation of the Tenneco Excess Benefit Plan (the “Plan”) effective as of
January 1, 2020 (the “Effective Date”). The Plan is intended to constitute an
unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees.
The Plan is intended to comply with section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and will be interpreted and administered in
accordance therewith.


1.2.Employers and Related Companies. Tenneco Automotive Operating Company Inc.
(the “Company”) and any Related Company which, with the consent of the Company,
adopts the Plan are referred to below collectively as the “Employers” and
individually as an “Employer”. The term “Related Company” means any corporation
or trade or business during any period that it is, along with the Company, a
member of a controlled group of trades or businesses within the meaning of
sections 414(b) and (c) of the Code. As of the Effective Date, without any
further action of any person, (a) Tenneco Automotive Operating Company will
continue as an Employer under the Plan and (b) neither DRiV Incorporated
(“DRiV”) nor any of its subsidiaries shall be Employers under the Plan. Other
Employers, if applicable, are set forth on Schedule 1 hereof.


1.3.Plan Administration. The authority to control and manage the operation and
administration of the Plan will be vested in the committee or committees
established by the Company with the authority to take administrative actions
under and with respect to the Plan (the “Administrative Committee”). In
controlling and managing the operation and administration of the Plan, the
Administrative Committee will have full and discretionary power and authority to
conclusively interpret and construe the provisions of the Plan, to determine the
amount of benefits and the rights or eligibility of employees or Participants
under the Plan and to establish a claims procedure, and will have such other
powers and authorities as may be necessary to discharge its duties hereunder.
Any interpretation of the Plan and any decision made by the Administrative
Committee on any matter within the discretion of the Administrative Committee
shall be binding on all persons. A misstatement or other mistake of fact shall
be corrected when it becomes known, and the Administrative Committee shall make
such adjustment on account thereof as it considers equitable and practicable.
The Administrative Committee may delegate such of its ministerial or
discretionary duties and functions as it may deem appropriate to any employee or
group of employees of any Employer. Notwithstanding the foregoing, no member of
the Administrative Committee may decide any matter relating to his or her own
benefits under the Plan.


1.4.Source of Benefit Payments. Benefits payable under the Plan by any Employer
will be paid from the general revenues and assets of such Employer and no
Employer will be required to set up a funded reserve or otherwise set aside
specific funds for the payment of its obligations under the Plan. None of the
individuals entitled to benefits under the Plan will have any claim on, or any
beneficial ownership interest in, any assets of any Employer, and any rights of
such individuals under the Plan will constitute unsecured contractual rights
only.


1.5.Applicable Laws. The Plan will be construed and administered in accordance
with the internal laws of the State of Michigan to the extent that such laws are
not preempted by the laws of the United States of America.







--------------------------------------------------------------------------------





1.6.Gender and Number. Where the context admits, words in any gender will
include any other gender, words in the singular will include the plural and the
plural will include the singular.


1.7.Plan Year. The Plan Year shall be the calendar year.


1.8.Supplements. The provisions of the Plan as applied to any Employer, to any
group of employees of any Employer may, with the consent of the Company, be
modified or supplemented from time to time by the adoption of one or more
Supplements. Each Supplement shall form a part of the Plan as of the
Supplement’s effective date. In the event of any inconsistency between a
Supplement and the Plan document, the terms of the Supplement shall govern.


SECTION 2


PARTICIPATION


2.1Eligibility for Participation. The Compensation Committee of the Board of
Directors of the Company (the “Compensation Committee”) shall determine those
employees of the Employers who will be eligible to participate in the Plan for a
Plan Year; provided, however, that unless otherwise provided by the Compensation
Committee, an employee of an Employer with a designation of EICP 1 or higher
(other than any such employee who is specifically excluded from participation by
the Compensation Committee) shall be eligible to participate in the Plan (each
an “Eligible Employee”). Once an individual has been designated as an Eligible
Employee, he shall remain as an Eligible Employee as long as he continues to be
employed by the Employers or, if earlier, the first day of the first Plan Year
following the date as of which he is no longer designated EICP 1 or higher.


2.2Effective Date of Participation; Reemployment. Each person who is an Eligible
Employee as of the first day of a Plan Year shall become a “Participant” in the
Plan as of the first day of the Plan Year. If a person becomes an Eligible
Employee after the first day of a Plan Year, he shall become a “Participant” in
the Plan as of the first day on which he is an Eligible Employee. Once an
individual becomes a Participant in the Plan for a Plan Year, he shall remain a
Participant for the entire Plan Year (or portion thereof); provided, however,
that an individual’s participation in the Plan for a Plan Year shall end as of
his Termination Date (as defined in subsection 5.1(a)) except as provided in
Section 3. Notwithstanding the foregoing, if a Participant’s Termination Date
occurs during a Plan Year and he is employed or reemployed by an Employer or
Related Company prior to the last day of the Plan Year, he shall immediately
become a Participant upon his reemployment.


2.3Restricted Participation. During any period that a Participant continues in
the employ of an Employer or a Related Company but is not an Eligible Employee
and during any period for which no Employer Deferred Contributions (as defined
in subsection 3.2) are made with respect to the Participant, the Participant, or
in the event of his death, his beneficiary, will be considered and treated as a
Participant for all purposes of the Plan except for purposes of Section 3.


2.4Plan Not Contract of Employment. The Plan does not constitute a contract of
employment or continued service, and nothing in the Plan will give any
Participant the right to be retained in the employ of any Employer, nor any
right or claim to any benefit under the Plan, except to the extent specifically
provided under the terms of the Plan.


SECTION 3


ACCOUNTS AND CONTRIBUTIONS


3.1.Participant Accounts. The Administrative Committee shall maintain a
bookkeeping “Account” in the name of each Participant to reflect such
Participant’s interest under the Plan.


3.2.Contributions.


(a)Participant Contributions. Participants are not required or permitted to make
any contributions under the Plan.


(b)Employer Bonus Contributions. Each Employer shall make contributions to the
Plan for each Plan Year (“Employer Bonus Contributions”) on behalf of each of
its employees who is a Participant for such Plan





--------------------------------------------------------------------------------





Year who was paid a bonus (or who would have been paid a bonus but for a
deferral election related to such bonus) under the Company’s annual performance
bonus plan (currently known as the Tenneco Inc. Annual Incentive Plan) (the
“Bonus”) from an Employer for such Plan Year. The amount of the Employer Bonus
Contribution made by an Employer for any Plan Year on behalf of any Participant
shall be equal to (i) the Company Retirement Contribution percentage that
applies to such Participant for such Plan Year under the Tenneco 401(k)
Investment Plan (the “401(k) Plan”) (determined as of the first day of the Plan
Year (or the date on which the Participant was first eligible to participate in
the 401(k) Plan for such Plan Year, if later), without regard to any changes in
such percentage during the Plan Year), multiplied by (ii) the Bonus. Employer
Bonus Contributions shall be credited to the applicable Participants’ Accounts
in accordance with subsection 5.1.


(c)Employer Retirement Contributions. Each Employer shall make contributions to
the Plan for each Plan Year (“Employer Retirement Contributions”) on behalf of
each of its employees who is a Participant in the Plan for such Plan Year and
whose Company Retirement Contributions under the 401(k) Plan for such Plan Year
are limited for such Plan Year by the limitations of section 401(a)(17) of the
Code. The amount of Employer Retirement Contributions made by any Employer for
any Plan Year on behalf of any Participant shall be equal to (i) the Company
Retirement Contribution percentage that applies to such Participant for such
Plan Year under the 401(k) Plan (determined as of the first day of the Plan Year
(or the date on which the Participant was first eligible to participate in the
401(k) Plan for such Plan Year, if later) without regard to any changes in such
percentage during the Plan Year), multiplied by (ii) the Participant’s
Compensation (as defined in the 401(k) Plan for purposes of Company Retirement
Contributions thereunder, but without regard to the limitations of section
401(a)(17) of the Code) for such Plan Year in excess of the limitations of
section 401(a)(17) of the Code for such Plan Year. Employer Retirement
Contributions shall be credited to the applicable Participants’ Accounts in
accordance with subsection 5.1.


(d)Employer Matching Contributions. Each Employer shall make contributions to
the Plan for each Plan Year (“Employer Matching Contributions”) on behalf of
each of its employees who is a Participant in the Plan for such Plan Year, who
has made the maximum permitted salary deferrals to the 401(k) Plan for such Plan
Year, who is employed by the Employer on the last day of the Plan Year and whose
Enhanced Company Match Contributions under the 401(k) Plan for such Plan Year
are limited for such Plan Year by the limitations of section 401(a)(17) of the
Code. The amount of Employer Matching Contribution made by any Employer for any
Plan Year on behalf of any Participant shall be equal to the difference (but not
less than zero) between (i) the maximum Enhanced Company Match Contributions
that could have been made on behalf of the Participant under the 401(k) Plan for
that year had the limitations of section 401(a)(17) of the Code had not applied
minus (ii) the maximum Enhanced Company Match Contributions that could have been
made on behalf of the Participant under the 401(k) Plan for that year taking
into account the limitations of section 401(a)(17) of the Code. Employer
Matching Contributions shall be credited to the applicable Participants’
Accounts in accordance with subsection 5.1.


Employer Bonus Contributions, Employer Retirement Contributions and Employer
Matching Contributions are sometimes collectively referred to herein as
“Employer Deferred Contributions”.
SECTION 4


TRANSFERRED PARTICIPANTS
AND TRANSFERRED BENEFITS
Effective as of the Effective Date, the account balances of all Transferred
Participants (as defined below) shall be transferred to the DRiV Plan. The
amount of the benefits transferred from the Plan to the DRiV Plan are referred
to herein as “Transferred Benefits”. The amount of the Transferred Benefits
shall be determined after all adjustments required under the Plan as of (or
prior to) December 31, 2019 are completed. For purposes of the Plan,
“Transferred Participants” means Participants in the Plan as of December 31,
2019 who are in the following categories:
(a)employees who are employed by the Company or any Related Company immediately
prior to the Effective Date (“Active Employees”) in connection with the
Company’s Motorparts business;


(b)Active Employees who are employed in connection with the Company’s Ride
Performance business;







--------------------------------------------------------------------------------





(c)all participants in the Plan who are not employed by the Company or any
Related Company immediately prior to the Effective Date (“Former Employees”) and
who are designated by the Company and DRiV as former Ride Performance employees;


(d)Active Employees who are designated by the Company and DRiV as DRiV Corporate
Staff and DRiV Global Services employees; and


(e)Former Employees who are designated by the Company and DRiV as former Clean
Air employees.


Other than the liabilities for Transferred Benefits, all liabilities shall be
retained by the Plan. For the avoidance of doubt, the retained liabilities shall
include liabilities for Participants in the following categories: (1) Active
Employees who were employed immediately prior to the Effective Date in
connection with the Company’s Clean Air business, (2) Active Employees in the
Company’s Powertrain business and Former Employees who are designated by the
Company and DRiV as former Powertrain employees, (3) Active Employees who are
designated by the Company and DRiV as Company Corporate Staff employees, and (4)
Former Employees who are designated by the Company and DRiV as former Motorparts
employees.


SECTION 5


PLAN ACCOUNTING


5.1Adjustment of Accounts. Each Participant’s Account shall be adjusted in
accordance with this Section 5, in a uniform, nondiscriminatory manner, as of
each business day on which the New York Stock Exchange is open for business
(each an “Accounting Date”). As of each Accounting Date, the balance of each
Participant’s Account shall be adjusted as follows:
(a)first, charge to the Account balance the amount of any distributions under
the Plan with respect to that Account that have not previously been charged;


(b)next, credit to the Account balance the amount of Employer Deferred
Contributions made on behalf of the Participant in accordance with Section 3
since the preceding Accounting Date; and


(c)finally, adjust the Account balance for the applicable investment return in
accordance with subsection 5.2.


5.2Investment Return. The following shall apply with respect to amounts credited
to a Participant’s Account:


(a)Amounts credited to a Participant’s Account in accordance with subsection 5.1
shall be adjusted as of each Accounting Date to reflect the value of an
investment equal to the Participant’s Account balance in one or more assumed
investments that the Administrative Committee offers from time to time and
communicated to Participants (the “Investment Funds”), and which the Participant
directs the Administrative Committee to use for purposes of adjusting his
Account. Such amount shall be determined without regard to taxes that would be
payable with respect to any such Investment Fund, but will be adjusted for any
investment management or similar fee that is customarily paid with respect to
the Investment Fund.


(b)To the extent permitted by the Administrative Committee, the Participant may
elect to have different portions of his Account balance for any period adjusted
on the basis of different Investment Funds and any election by a Participant
with respect to an Investment Fund shall be subject to such rules and
regulations established from time to time by the Administrative Committee.


(c)Notwithstanding the election by Participants of certain investments in
specified Investment Funds and the adjustment of their Accounts based on such
investment elections, the Plan does not require, and no trust or other
instrument that may be maintained in connection with the Plan shall require,
that any assets or amounts that are set aside in trust or otherwise for the
purpose of paying Plan benefits shall actually be invested in the investment
alternatives selected by Participants.


(d)Any change in the Participant’s investment direction shall be made in
accordance with rules established by the Administrative Committee, shall apply
prospectively only and shall be implemented as soon as practicable after the
direction is received by the Administrative Committee.





--------------------------------------------------------------------------------







The Administrative Committee may eliminate any Investment Fund at any time;
provided, however, that the Administrative Committee may not retroactively
eliminate any Investment Fund.
5.3No Actual Investment. Notwithstanding any other provision of the Plan that
may be interpreted to the contrary, the Investment Funds are to be used for
measurement purposes only and Participants’ election of any such Investment
Fund, the allocation of amounts to Participants’ Accounts, the calculation of
any additional amounts and the crediting or debiting of amounts to Participants’
Accounts shall not be considered or construed in any manner as an actual
investment of Participants’ Accounts in any investment alternative. In the event
that the Company or any other Employer, in its own discretion, decides to invest
funds in any or all of the investment funds that correspond to the Investment
Funds under the Plan, no Participant shall have any rights in or to such actual
investments themselves. Without limiting the generality of the foregoing, a
Participant’s Account balance shall at all times be a bookkeeping entry only and
shall not represent any investment made on his behalf by the Employers and the
Participant shall at all times remain an unsecured creditor of the Employers.


5.4Statement of Plan Account. The Administrative Committee will cause to be
delivered to each Plan Participant a statement of the balances of his Account as
required by law.


SECTION 6


PAYMENT OF PLAN BENEFITS


6.1Certain Definitions. For purposes of the Plan:


(a)A Participant’s “Termination Date” shall mean the date on which his
employment with the Employers and Related Companies terminates for any reason.
Whether a Participant has had a termination of employment shall be interpreted
and administered in all respects in accordance with section 409A of the Code and
applicable regulations issued thereunder.


(b)A Participant’s Years of Service shall be equal to the number of Vesting
Service Years credited to him under the 401(k) Plan for purposes of vesting (and
prior to the Effective Date, the Years of Service as determined under the
Tenneco 401(k) Retirement Savings Plan); provided, however, that if a
Participant is not a participant in the 401(k) Plan, his Years of Service shall
be determined in accordance with the foregoing, as if he were a participant in
the 401(k) Plan.


6.2Vesting. A Participant shall become vested in his Employer Deferred
Contributions, and income, loses, appreciation and depreciation attributable
thereto, when he completes three Years of Service. If a Participant’s
Termination Date occurs prior to the date on which he completes three Years of
Service, he shall forfeit the balance in his Account and he shall have no
further rights to any portion of such balance.


6.3Time and Form of Payment. The vested balance of a Participant’s Account shall
be distributed in a lump sum cash payment within 30 days following his
Termination Date. Notwithstanding the foregoing or any other provision of the
Plan to the contrary, if the Participant is a specified employee (within the
meaning of section 409A of the Code) on his Termination Date, the amount
credited to his Account under the Plan shall be paid in a lump sum cash payment
on the first business day of the seventh month following his Termination Date
(or if earlier, the date of his death).


6.4Withholding for Tax Liability. Any Employer may withhold or cause to be
withheld from any Employer Deferred Contributions or any other amounts otherwise
due to the Participant or any payment of benefits made pursuant to the Plan any
taxes required to be withheld and such sum as the Employer may reasonably
estimate to be necessary to cover any taxes for which the Employer may be liable
and that may be assessed with regard to such deferrals or payments under the
Plan.


6.5Beneficiary Designation. A Participant may, from time to time, designate in
writing any legal or natural person or persons (who may be designated
contingently or successively) to whom payments are to be made if the Participant
dies before receiving payment of his entire Account balance. A beneficiary
designation form will be effective only after it is filed in writing with the
Administrative Committee while the Participant is alive and will cancel all
beneficiary designation forms filed earlier.





--------------------------------------------------------------------------------







6.6Payment to Persons Under Legal Disability. In the event that any amount will
be payable under this Plan to a Participant under legal or other disability who,
in the opinion of the Administrative Committee, is unable to administer such
payments, the payments will be made to the legal conservator of the estate of
such Participant or, if no such legal conservator will have been appointed, then
to any individual (for the benefit of such Participant) whom the Administrative
Committee may from time to time approve.


6.7Benefits May Not Be Assigned or Alienated. Benefits payable to Participants
or beneficiaries under this Plan may not be anticipated, assigned (either at law
or in equity), alienated, pledged, encumbered or subject to attachment,
garnishment, levy, execution or other legal or equitable process.


6.8Special Section 409A Provisions. It is intended that the Plan comply with the
provisions of section 409A of the Code and all provisions of the Plan shall be
construed and interpreted in accordance with the requirements of section 409A of
the Code and applicable guidance thereunder. Notwithstanding any other provision
of this Plan to the contrary, if any payment or benefit hereunder is subject to
section 409A of the Code, and if such payment or benefit is to be paid or
provided on account of the Participant’s termination of employment (or other
separation from service), the determination as to whether the Participant has
had a termination of employment (or separation from service) shall be made in
accordance with the provisions of section 409A of the Code and the guidance
issued thereunder without application of any alternative levels of reductions of
bona fide services permitted thereunder.


SECTION 7


AMENDMENT AND TERMINATION
The Company reserves the right to amend or terminate the Plan by action of the
Compensation Committee, or the committee or person to which it delegates such
authority, and each Employer reserves the right to terminate the Plan, as
applied to it; provided, however, that no such amendment or termination of the
Plan will reduce the amount credited to any Participant as of the date of such
amendment or termination. Any termination of the Plan will comply with Section
409A of the Code, and applicable regulations.
IN WITNESS WHEREOF, the undersigned, on behalf of the Company, hereby certifies
that the foregoing is a true and correct copy of the Plan as in effect on the
date hereof.


TENNECO INC.


BY: /s/ Jeffrey S. Bowen


ITS: Authorized Executive under the Assignment and Assumption Agreement        



















--------------------------------------------------------------------------------



















SCHEDULE 1
EMPLOYERS
Tenneco Automotive Operating Company Inc.
Federal-Mogul Piston Rings LLC
Federal-Mogul Ignition LLC
Federal-Mogul Powertrain LLC
Federal-Mogul Risk Advisory Services LLC
Federal-Mogul Sevierville LLC
Federal-Mogul Valve Train International LLC
Tenneco Automotive Walker Inc.































--------------------------------------------------------------------------------

















SUPPLEMENT A
BONUS BANK AMOUNTS
This Supplement A to the Tenneco Inc. Excess Benefit Plan (the “Plan”) shall
apply to any Participant in the Plan who had a balance in his or her Bonus
Reserve Account under the Tenneco Inc. Value Added (“TAVA”) Incentive
Compensation Plan as of December 31, 2018. Unless otherwise specified,
capitalized terms used in this Supplement shall have the meaning specified in
the Plan.
The balance in the Participant’s Bonus Reserve Account shall be paid to the
Participant in a lump sum as of March 15, 2024 or, if earlier, upon the
Participant’s Termination Date. Notwithstanding any other provision of the Plan
to the contrary, if any payment under this Supplement A is subject to section
409A of the Code, the provisions of subsection 6.8 of the Plan shall apply to
the extent applicable.





